Citation Nr: 1606860	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea and hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required.

The Veteran asserts that he should be service connected for sleep apnea.  He was diagnosed with the condition in May 2009.  His treating physician stated in July 2009 and May 2011 that the Veteran "likely had this disorder throughout his adult life."  However, the physician did not give an explanation for this opinion.  In June 2011, the Veteran's wife stated that the Veteran snored throughout the years he was in the Marine Corps.  She wrote that sometime around the 1960s the condition was so bad that they decided to begin sleeping in separate rooms.  

In light of the above, the Board finds that the low threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran asserts that he should be service connected for hypertension.  The Veteran was diagnosed with hypertension in December 1995.  However, while the Veteran's service treatment records do not document treatment    for or a diagnosis of hypertension during his service, his July 1976 separation examination documented an elevated blood pressure reading of 140/90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Although an opinion was obtained on whether the Veteran's hypertension was caused or aggravated by diabetes, an opinion on direct service connection was not obtained.  Therefore, the Board finds that an additional VA opinion is necessary prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of   all medical care providers who have treated him for his sleep apnea.  After obtaining all needed authorizations from the Veteran, any relevant records which are not duplicates of those already in the claims file should be requested.  The Veteran should be notified if requested records cannot be obtained.

2.  Schedule the Veteran for a VA sleep apnea examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service.  The 
rationale for any opinion expressed should be set forth, to include the reports by the Veteran's wife that he snored while in service.

3.  Send the claims file to a VA physician to obtain an opinion as to whether the Veteran's hypertension is related to service.  If an examination is deemed necessary to respond to the question, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise related to service.  In rendering this opinion, the physician should address the elevated blood pressure reading of 140/90 on the July 1976 separation examination.  The rationale for any opinion expressed should be set forth.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




